Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “array substrate” “switch assembly” “plurality of photosensors” “a color photoresist” “a pixel electrode formed on the color photoresist layer” “a first amorphous silicon layer” “the first electrode layer and the first metal layer are disposed on a same layer” was not considered to be obvious.
The limitations of claim 11 including “array substrate” “the first electrode layer and the first metal layer are disposed on a same layer” “the first amorphous silicon layer and the second amorphous silicon layer are disposed on a same layer; the first doped layer and the second doped layer are disposed on a same layer; outer layers of the switch assembly comprises a passivation layer, the first amorphous silicon layer and the second amorphous silicon layer are separated by the passivation layer, the first doped layer and the second doped layer are separated by the passivation layer; wherein the photosensor is disposed between two adjacent switch assemblies;” “the pixel electrode is formed on the color photoresist layer” was not considered to be obvious.
The limitations of claim 12 including “array substrate” “forming a first metal layer and a first electrode layer disposed on a same layer” “a switch assembly” “plurality of photosensors comprising a first amorphous silicon layer” “a color photoresist” “a pixel electrode on the color photoresist layer” was not considered to be obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oda (US 20120146028 A1) teaches an array substrate [see Fig. 4, Fig. 5, Fig. 6, Fig. 7], comprising;
a substrate [see paragraph 0100 “TFT array substrate 510”];
a switch assembly [see TFT] disposed on the substrate;
a plurality of photosensors [“thin film diode 530 having light detection functionality”];
a color filter layer [“color filter layer 525”]; and
a pixel electrode [“pixel electrode 515”] coupled with [ “thin film transistor (TFT) 550 connected with the pixel electrode 515”] the switch assembly;
wherein the photosensor is correspondingly disposed on a side [see Fig. 4 see 530, 550] of the switch assembly; 
the color filter layer [see Fig. 4 see 525 on top] is formed on the switch assembly and the photosensor; 
the switch assembly comprises a first metal layer [see paragraph 0006, 0075, “gate electrode 932” “gate electrode 152 is formed by depositing a conductive film” “It is desirable that the conductive film be made of a high-melting-point metal such as ...”] ; 
Wei (US 5435608 A )  teaches  TFT bottom gate & photosensor bottom electrode using same layer see column 4, see Fig. 1f see “a first conductive layer 120 is deposited on a surface of substrate 105 (a remaining portion of first conductive layer 120 is illustrated in FIG. 1(a)).  A gate electrode 122 and a photosensor bottom electrode 124 are formed in a common etching sequence by etching first conductive layer 120 in accordance with a pattern (such as through an appropriately patterned photoresist mask) conforming to the desired positioning of gate electrode 122 and bottom electrode 124” “formation of photosensor island 130 typically comprises the steps of depositing layers of photosensitive material and associated contact materials, such as an n+ amorphous silicon layer 132, a layer of intrinsic amorphous silicon (a-Si) 134, a p+ amorphous silicon layer 136, and a substantially transparent cap layer 138 (comprising indium tin oxide or the like).  These materials are deposited over substrate 105, gate electrode 122, and bottom electrode 124, and then patterned to produce photosensor island 130” “TFT body 152 comprises a semiconductor material layer 154 disposed over gate dielectric layer portion 142; the semiconductor material typically comprises amorphous silicon (a-Si)”, see that the effective absorption area of the diode is large.
Liang (US 20160358978 A1) teaches see paragraph 0025 “In at least one embodiment, such color filters 160.sub.R, 160.sub.G, and 160.sub.B comprise a polymeric material (e.g., negative photoresist based on an acrylic polymer) or resin.  In some embodiments, the color filter layer 160 includes a negative photoresist based on an acrylic polymer including color pigments”.
Nomura (US 20060033033 A1) uses the same layer sequence to form “TFT unit 1 (107), the photoelectric conversion unit (108), the capacitance C2 (116)” together on the same substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818